Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on September 29, 2022.  Claims 1, 13 have been amended.  Claims 1-20 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis et al (US9378629) in view of Masterton et al (US7458516).
	RE 1, Lewis discloses a card reader having a card entrance housing and a main housing (Fig 46, 46A-D, 47), comprising: a camera mounted in the card entrance housing adjacent to a card entry slot formed in the card entrance housing, the camera mounted in position to allow an image to be taken of an upper surface of each bank card inserted into the card entry slot (col 48 ln 65-col 49 ln 6, col 51 ln 4-15); a chip reader unit mounted in the main housing for reading a chip-based smart card (col 48 ln 65-col 49 ln 21); a transport mechanism for controllably transporting an inserted bank card between the card entrance housing and the main housing (col 52 ln 15-61, col 53 ln 59-col 54 ln 31, col 55 ln 28-62, col 58 ln 55-65); and a controller (col 6 ln 52-65, col 35 ln 8-20) coupled to the camera to receive images therefrom, to the chip reader unit, and to the transport mechanism, the controller processing the images received from the camera to determine when the inserted bank card is a chip-based smart card in a proper orientation, the controller causing the transport mechanism to move the inserted bank card into the main housing and enabling the chip reader unit upon determining that the inserted bank card is a chip-based smart card in the proper orientation (col 5 ln 8-24, col 14 ln 25- col 15 ln 16, col 34 ln 39-62, col 51 ln 16-30, col 46 ln 39-col 47 ln 6, col 47 ln 60-col 48 ln 3, col 50 ln 4-41, col 57 ln 14-29, col 65 ln 8-40).
Lewis fails to disclose processing the generated image from the camera to determine if a skimmer has been installed in the card reader entrance housing.
However, Masterton teaches a card reader with a controller and a camera arranged to monitor the interior of the card reader.  The card reader includes an entry slot for a card into the interior of the reader housing. The camera images the interior and the controller determines from the image if the interior of the reader has been manipulated (col 1 ln 46-50, 64-67, col 2 ln 28-43, 51-61, col 3 ln 7-31).
Given the teachings of Masterton, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Lewis with processing the generated image from the camera to determine if a skimmer has been installed in the card reader entrance housing.
Doing so would determine if the card reader is being compromised by an unauthorized device through the card entry slot.

RE 2, Lewis as modified by Masterton teaches the controller processes the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation based on machine learning (col 35 ln 36-50).
RE 3, Lewis as modified by Masterton teaches the controller processes the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation based on image processing (col 35 ln 36-50).
RE 4, Lewis as modified by Masterton teaches further comprising an input read head mounted in the card entrance housing adjacent to the card entry slot, the input read head mounted in position to sense a magnetic stripe on a lower surface of the bank card inserted into the card entry slot by detecting magnetic flux therefrom (col 31 ln 46- col 32 ln 56).
RE 5, Lewis as modified by Masterton teaches the controller is coupled to the input read head to receive a signal from the input read head based on whether magnetic flux could be detected from a magnetic stripe on the inserted bank card, the controller determining that the inserted bank card is a magnetic stripe card in a proper orientation upon receipt of a signal from the input read head confirming that magnetic flux was read from the inserted bank card (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 6, Lewis as modified by Masterton teaches further comprising a magnetic stripe read/write head mounted in the main housing for reading from and writing to a magnetic stripe on a magnetic stripe card inserted into the card reader (col 31 ln 46- col 32 ln 56).
RE 7, Lewis as modified by Masterton teaches the controller is coupled to the magnetic stripe read/write head, the controller causing the transport mechanism to move the inserted bank card into the main housing and enabling the magnetic stripe read/write head upon determining that the inserted bank card is not a chip-based smart card in the proper orientation and that the inserted bank card is a magnetic stripe card in the proper orientation (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 8, Lewis as modified by Masterton teaches further comprising a card width detection sensor mounted in the card entrance housing adjacent to the card entry slot, the card width detection sensor providing an output signal indicating that a card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 9, Lewis as modified by Masterton teaches wherein the controller is coupled to the card width detection sensor and processes the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation only when the output signal from the card width detection sensor indicates that the card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 10, Lewis as modified by Masterton teaches further comprising a card width detection sensor mounted in the card entrance housing adjacent to the card entry slot, the card width detection sensor providing an output signal indicating that a card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 11, Lewis as modified by Masterton teaches wherein the controller is coupled to the card width detection sensor, the controller processing the image received from the camera to determine when the inserted bank card is a chip-based smart card in the proper orientation or determining that the inserted bank card is a magnetic stripe card in the proper orientation upon receiving a signal from the input read head confirming that magnetic flux was read from the inserted bank card only when the signal from the card width detection sensor indicates that the card inserted into the card entry slot has a width corresponding to the width of a bank card (col 47 ln 22-36).
RE 12, Lewis as modified by Masterton teaches wherein the controller generates an alarm signal upon determining that the image received from the camera shows that a foreign object has been inserted into card entry slot (col 15 ln 17-54, col 60 ln 54-col 61 ln 10, col 37 ln 41-49).

RE 13, Lewis discloses a method of reading a bank card, comprising the steps of generating an image of an upper surface of a bank card inserted into a card entry slot formed in a card entrance housing of a card reader; processing the generated image to determine when the inserted bank card is a chip-based smart card in a proper orientation; transporting the inserted bank card from the card entrance housing to a main housing and enabling a chip reader unit in the main housing upon determining that the inserted bank card is a chip-based smart card in the proper orientation; and reading information from a chip on the inserted bank card (col 48 ln 65- col 49 ln 6, col 51 ln 4-30, col 34 ln 39-62, col 51 ln 16-30, col 46 ln 39-col 47 ln 6, col 47 ln 60-col 48 ln 3, col 50 ln 4-41, col 57 ln 14-29, col 65 ln 8-40, col 52 ln 15-61, col 53 ln 59-col 54 ln 31, col 55 ln 28-62, col 58 ln 55-65) .
Lewis fails to disclose processing the generated image from the camera to determine if a skimmer has been installed in the card reader entrance housing.
However, Masterton teaches a card reader with a controller and a camera arranged to monitor the interior of the card reader.  The card reader includes an entry slot for a card into the interior of the reader housing. The camera images the interior and the controller determines from the image if the interior of the reader has been manipulated (col 1 ln 46-50, 64-67, col 2 ln 28-43, 51-61, col 3 ln 7-31).
Given the teachings of Masterton, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Lewis with processing the generated image from the camera to determine if a skimmer has been installed in the card reader entrance housing.
Doing so would determine if the card reader is being compromised by an unauthorized device through the card entry slot.
RE 14, Lewis as modified by Masterton teaches wherein the image is generated by a camera mounted in the card entrance housing adjacent to the card entry slot (col 51 ln 4-15, col 48 ln 65- col 49 ln 6).
RE 15, Lewis as modified by Masterton teaches wherein the generated image is processed by a controller coupled to the camera (col 6 ln 52-65, col 35 ln 8-20).
RE 16, Lewis as modified by Masterton teaches wherein the step of processing the generated image to determine when the inserted bank card is a chip-based smart card in the proper orientation is performed based on machine learning (col 35 ln 36-50).
RE 17, Lewis as modified by Masterton teaches wherein the step of processing the generated image to determine when the inserted bank card is a chip-based smart card in the proper orientation is performed based on image processing (col 35 ln 36-50).
RE 18, Lewis as modified by Masterton teaches further comprising the step of sensing a magnetic stripe on a lower surface of a bank card inserted into the card entry slot by detecting magnetic flux therefrom (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 19, Lewis as modified by Masterton teaches further comprising the step of determining that the inserted bank card is a magnetic stripe card in a proper orientation upon receiving a signal confirming that magnetic flux was read from the inserted bank card (col 32 ln 36-56, col 34 ln 10-38, col 47 ln 11-21, 37-col 48 ln 3, 42-64).
RE 20, Lewis as modified by Masterton teaches further comprising the step of generating an alarm signal upon determining that the image received from the camera shows that a foreign object has been inserted into card entry slot (col 15 ln 17-54, col 60 ln 54-col 61 ln 10, col 37 ln 41-49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2876